Case 1:19-cr-00218-TWP-TAB Document 5 Filed 06/18/19 Page 1 of 1 PagelD #: 7

 

UNITED STATES DISTRICT COURT AIAN, APOLB DI gin.
SOUTHERN DISTRICT OF INDIANA gig , ”
INDIANAPOLIS DIVISION I9 JUN 18 PM 4: 15
UNITED STATES OF AMERICA, ) OP INST LN,
) {
Plaintiff, )
)
v. )  CAUSENO.
)
ALTON BOYD, JR., )
e 4
) -1219-cr-0215 Twp -TAB
Defendant. )

PENALTY SHEET

You have been charged in an Indictment with a violation of the Laws of the United States
of America. The maximum penalties are as follows:

 

 

 

 

Count Supervised Other
Number Statute Years Fine Release Conditions
1 18 U.S.C. § 922(g)(3) - NMT 10 NMT NMT 3
Drug User in Possession of years $250,000 years
a Firearm

Dated:
ALTON BOYD, JR.
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that she signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana
